DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This Office Action is responsive to the amendment filed on December 22, 2021. As directed by the amendment: Claim 1 has been amended, Claims 2, 4, 5, 7-11, and 19-26 are cancelled, and Claims 6, 17, and 27 stand withdrawn. Claims 1, 3, 6, 12-18, and 27-29 currently stand pending in the application. 
The amendments to claims 1 and 29 are sufficient to overcome the claim objections listed in the previous action. The claim objections are accordingly withdrawn. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant contends that Hardwicke and Franklin provide features that are not compatible with the teachings of Trieu, and are not relevant to the present claims, because they are unrelated to plates. Applicant contends that mortise/tenon joints and finger joints are used for creating rigid connections between rigid materials (typically the same material), and thus these types of connections/joints would not be intuitive for mating two completely different types of materials such as an elastomer and a rigid metal plate. The elastomer would provide little to no constraint that is a key feature of mortise/tenon and finger joints. Examiner respectfully submits that Trieu discloses that the elastomeric portion, comprising a polymer [0030], may be fixed to the plate sections, comprising a rigid material such as metal [0029], using mechanical locks such as a butt joint, a tongue and groove joint, and a mortise and tenon joint [0031]. Applicant’s argument that these types of 
As best understood, it appears Applicant is interpreting the rejection as providing the elastomeric portion as an adhesive between metal plates, with the metal plates themselves joined to each other by mortise/tenon and finger joints. Examiner respectfully submits that Hardwicke and Franklin are relied upon to further describe the connection between the elastomeric portion and each plate section, i.e. each side of the elastomeric portion is joined to a respective plate section by a respective finger joint. As described in the rejection, the elastomeric portion of Trieu as modified in view of Hardwicke and Franklin would have mirror image left and right sides, so that the top finger on each side of the central elastomeric portion would surround the top finger that provides the tapered section of the top surface of each plate section, and the bottom finger on each side of the central elastomeric portion would surround the bottom finger that provides the tapered section of the bottom surface of each plate section. Trieu discloses the elastomeric portion itself is mechanically locked to each plate section via complementary joint shapes, and thus the rejection does not describe the elastomeric portion as an adhesive between two plate sections that are themselves joined directly to each other by interdigitating and overlapping mortise and tenon sections. This argument is therefore moot. As required by Trieu and shown in Trieu Figs. 1 and 2, the elastomeric portion forms a third part between the plate sections (with the mechanical interlocking provided on each long side of the elastomeric 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, 3, 13-16, 18, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2007/0239158 to Trieu et al. (hereinafter, “Trieu”; cited by Applicant in IDS dated 03 January 2019), in view of U.S. Patent Application Publication No. US 2016/0376893 to Hardwicke et al. (hereinafter, “Hardwicke”) and Advantage FJ-430 Product Description to Franklin Adhesives and Polymers (hereinafter, “Franklin”; retrieved from website on 15 September 2021 with publication date at least as early as 05 September 2014; see attached PTO-892 for full citation). 
As to claims 1, 3, 13, 15, 28, and 29, Trieu discloses a device (30) fully capable of use in chest wall repair (interpreted as language of intended use, and given limited weight and deemed anticipated supra, interpreted as language of intended use, and fully capable of being configured to be affixed to any bone including sternum or rib by insertion of a fixation element through the device and into the target bone) [0024], the plate sections each having one or more receiving holes (48, 68) for receiving fixation members [0026, 0028], the plate sections each having a top surface (42, 62), a bottom surface (40, 60), and an interior side surface (44, 64) [0025, 0027], shown in Fig. 2; and a central elastomeric portion (36) adhered to the two or more plate sections (adhered, or held fast to, by adhesive or heat or chemical treatment) along the interior side surfaces and along at least a portion of one of the top surface and the bottom surface of each plate section (the elastomeric portion may provide mortises with a complementary tenon on each plate section such that the mortise of the elastomeric portion surrounds the top and bottom surfaces of the respective plate section that form the tenon with the interior side surface at the end of the tenon also in contact with the floor of the mortise such that the elastomeric portion is adhered to the plate section at all of these contacting surfaces; in all of these mechanically locked examples, the elastomeric portion is adhered to the plate sections along the interior side surface as well as along at least a portion of the top or bottom surface) [0030-0031], wherein the two or more plate sections are coupled together by the central elastomeric portion providing a pathway between the two or more plate sections that can be accessed by cutting through the central elastomeric portion (interpreted as language of intended use; due to the material properties of the central elastomeric portion, which may comprise a polymer, it is fully capable of being cut through along a pathway along the length of the device between the interior side surfaces of the plate sections), shown in Figs. 1, 2, and 4; wherein the plate sections are comprised of a polymeric material [0029]; wherein the central elastomeric portion contains radio-opaque spheres, particles, or supra; the features are fully capable of allowing stretching of the device, if for example the device is pulled by clamps extending through the features to stretch the elastomeric portion; the fixation to the sternum is also interpreted as intended use, as supra). 
Trieu is silent as to wherein the top surface of each plate section includes a tapered section sloping downward toward the respective interior side surface; the central elastomeric portion adhered to the two or more plate sections along at least a portion of the tapered section of the top surface of each plate section; wherein the central elastomeric portion is further adhered to the two or more plate sections along at least a portion of the bottom surface of each plate section; wherein the bottom surface of each plate section includes a tapered section sloping upward toward the respective interior side surface, and wherein the central elastomeric portion is adhered to the bottom surface of each plate section along at least a portion of the tapered section of the bottom surface. 
Hardwicke teaches that a connection between adjacent portions of a device may comprise various types of joints, including a butt joint, a tongue and groove joint, a mortise and tenon joint, and a tapered finger splice joint [0033]. 
Franklin teaches that a finger joint comprises a first section (section on the left in photo, as copied below) having a top surface (top surface extends along and includes the top surface of the flat elongated section on the left and the top surface of the top left finger), a bottom surface (not shown; the bottom surface would be a mirror image of the top surface, the bottom surface extending along and including the bottom surface of the flat elongated section of the first section on the left and the bottom 

    PNG
    media_image1.png
    132
    507
    media_image1.png
    Greyscale

Franklin

Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to connect the central elastomeric portion of Trieu to each of the two plate sections using a finger joint as taught by Franklin, since Trieu contemplates that the central elastomeric i.e. the section on the left in Franklin) would have a top surface including a tapered section sloping downward which is the top surface of the respective top finger, and a bottom surface including a tapered section sloping upward that is the bottom surface of the respective bottom finger.  The central elastomeric portion would have mirror image left and right sides, so that the top finger on each side of the central elastomeric portion would surround the top finger that provides the tapered section of the top surface of each plate section, and the bottom finger on each side of the central elastomeric portion would surround the bottom finger that provides the tapered section of the bottom surface of each plate section. 

As to claim 14, Trieu/Hardwicke/Franklin disclose the claimed invention except for wherein the central elastomeric portion is comprised of multiple grades or stiffnesses of elastomer to create regional variations in mechanical properties. 
 Trieu contemplates that the central elastomeric portion may comprise a combination of elastomers such as polyurethane, silicone, silicone-polyurethane copolymer, and rubbers, and may be woven or braided [0030]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the central elastomeric portion of a combination of elastomers such i.e. a particular point or location will have the mechanical properties of the elastomer present at that point in the weave or braid, and an adjacent point or location will have the mechanical properties of the elastomer present at that adjacent point as woven or braided with the first elastomer. Each region would comprise a particular elastomer. 

As to claim 16, Trieu/Hardwicke/Franklin disclose the claimed invention except for wherein the central elastomeric portion comprises one or more elongated polymeric fibers. 
Trieu contemplates that the central elastomeric portion may be woven or braided and may comprise a combination of elastic and inelastic substances, filaments or fibers [0030, 0050] and describes inelastic substances as including tethers or cords of polymer or fiber [0048]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to comprise the central elastomeric portion of an elastomeric material combined with relatively inelastic polymeric fibers, elongated in shape to be woven or braided, to provide increased stability across the elastomeric portion and provide a check or limit on the movement of the elastomeric portion due to the scaffolding of the polymeric fibers. 

As to claim 18, Trieu/Hardwicke/Franklin disclose the claimed invention except for wherein at least one of the two or more plate sections has an extending feature that mechanically interlocks with an opposing plate section to constrain lateral motion. 
In another embodiment, shown in Fig. 14B, Trieu teaches that the device has an extending feature (400) that mechanically interlocks opposing sides of the device to constrain lateral motion [0048-0049]. 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to provide the device shown in Trieu Figs. 1, 2, and 4 with extending features (400) as shown in Fig. 14B, crossing from one plate section to the other in an X-shape across the central elastomeric portion to mechanically interlock the plate sections together to constrain lateral motion, since Trieu teaches that the relatively inelastic extending features can provide increased stability across the elastomeric portion and provide a check or limit on the movement of the elastomeric portion [0047]. The extending features would mechanically interlock with the holes/fixation members of opposing plate sections. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Trieu in view of Hardwicke and Franklin, as applied to claims 1, 3, 13, 14-16, 18, 28, and 29 above, and further in view of U.S. Patent Application Publication No. US 2015/0279031 to Cavusoglu et al. (hereinafter, “Cavusoglu”).  
Trieu/Hardwicke/Franklin disclose the central elastomeric portion may comprise rubber [0030] but is silent as to wherein the central elastomeric portion has a modulus between 0.1-50 MPa.
Cavusoglu teaches that silicone rubber has a modulus of less than about 50 MPa to allow deflection [0128]. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                        

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775